Case 1:19-mc-00103-MN Document 4-13 Filed 04/18/19 Page 1 of 22 PageID #: 522




                   EXHIBIT 13
         Case 1:19-mc-00103-MN
                    Case 19-50115-LSS
                                Document
                                      Doc4-13
                                           25 Filed
                                               Filed04/18/19
                                                     03/29/19 Page
                                                               Page21
                                                                    ofof
                                                                       2216
                                                                          PageID #: 523




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE


         In re:                                                          Chapter 11


         IMERYS TALC AMERICA, INC., et al.,1                             Case No. 19-10289 (LSS)


                           Debtors.                                      (Jointly Administered)


         IMERYS TALC AMERICA, INC. IMERYS
         TALC VERMONT, INC. and IMERYS TALC
         CANADA, INC.,
                                                                         Adv. Pro. No. 19-50115 (LSS)

                           Plaintiffs,


                           v.


         CYPRUS AMAX MINERALS COMPANY
         and CYPRUS MINES CORPORATION,


                           Defendants.


                                     THE PROPOSED FUTURE CLAIMANTS’
                                  REPRESENTATIVE’S MOTION TO INTERVENE

                  Pursuant to Rule 24(a) or, alternatively, Rule 24(b)(1)(B) of the Federal Rules of Civil

         Procedure, James L. Patton, Jr., the proposed legal representative (the “Proposed FCR”)2 for

         unknown individuals who do not currently hold talc-related claims against the Debtors but are

         expected to assert claims or “Future Claims” against the Debtors in the future (the “Future


         1
          The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
         Imerys Talc America, Inc. (6358), Imerys Talc Vermont, Inc. (9050), and Imerys Talc Canada Inc. (6748). The
         Debtors’ address is 100 Mansell Court East, Suite 300, Roswell, Georgia 30076.
         2
          The Debtors and the U.S. Trustee are in discussions regarding the scheduling of the substantive hearing on the
         Debtors’ motion for an order appointing the Proposed FCR.

01:24335170.1
         Case 1:19-mc-00103-MN
                    Case 19-50115-LSS
                                Document
                                      Doc4-13
                                           25 Filed
                                               Filed04/18/19
                                                     03/29/19 Page
                                                               Page32
                                                                    ofof
                                                                       2216
                                                                          PageID #: 524




         Claimants”), hereby submits this motion (the “Motion”), in his own right or on behalf of such

         other person as the Court may ultimately appoint as the representative for Future Claimants in

         these chapter 11 cases (as appointed, the “FCR”), for entry of an order permitting the FCR to

         intervene as a plaintiff in the above-captioned adversary proceeding (the “Action”) commenced

         by Imerys Talc America, Inc. (“ITA”) and its affiliated chapter 11 debtors (collectively, the

         “Debtors”) against Cyprus Amax Minerals Company (“CAMC”) and Cyprus Mines Corporation

         (“Cyprus Mines” and, together with CAMC, the “Defendants”).

                                                 INTRODUCTION

                1.      As in any bankruptcy case, numerous creditors and parties in interest will play a

         role in this reorganization. This case, however, has an additional element. It involves asbestos-

         related claims and liabilities, and future claims or demands.

                2.      The Debtors initiated these cases to resolve for themselves, and likely certain non-

         debtor affiliates, pending and future claims by plaintiffs alleging personal injuries caused by

         exposure to talc mined, processed, or distributed by one or more of the Debtors (the “Talc

         Claims”). The Debtors’ talc-related liability is owed primarily to two groups: those victims with

         manifest injuries (“Current Claimants”) and those victims who are not yet aware of their injuries

         but who will assert claims (“Future Claims”) for compensation in the future—the Future

         Claimants. Given their likely number and value, the disposition of Future Claims is arguably the

         single most important aspect of this bankruptcy. Thousands of persons injured by the Debtors’

         talc will assert claims for compensation in the future. But since their injuries have yet to manifest

         themselves, the Future Claimants are unable to appear in this proceeding. It is the duty of the

         FCR to represent these Future Claimants and to assure that their rights and interests are fully

         protected.

01:24335170.1

                                                          2
         Case 1:19-mc-00103-MN
                    Case 19-50115-LSS
                                Document
                                      Doc4-13
                                           25 Filed
                                               Filed04/18/19
                                                     03/29/19 Page
                                                               Page43
                                                                    ofof
                                                                       2216
                                                                          PageID #: 525




                 3.       The FCR’s duties include assuring that sufficient assets will be available to fairly

         compensate Future Claimants. The Debtors’ insurance assets will likely provide a significant

         portion of the compensation available to Future Claimants, and thus, those insurance assets will

         be among the singular interests of any FCR appointed in these cases.

                 4.       As the statutory fiduciary representative of all Future Claimants under 11 U.S.C.

         §§ 105(a) and 524(g) and a party in interest under 11 U.S.C. § 1109(b), the FCR has an absolute

         right under Rule 24(a) of the Federal Rules of Civil Procedure to intervene in the Action on

         behalf of Future Claimants. In the alternative, the Court should permit the FCR to intervene

         under Rule 24(b)(1)(B) of the Federal Rules of Civil Procedure. Intervention by the FCR in the

         Action is critical because it will enable the FCR to exercise his fiduciary duties to assert and

         protect Future Claimants’ interests, which interests would not otherwise be adequately protected

         by the existing parties to this Action, including the Debtors and the Committee,3 who owe no

         duty to Future Claimants and who cannot provide the “vigorous and faithful vicarious

         representation” required by due process.4 The FCR will be judicious in exercising his or her

         rights of participation in motion practice, discovery, settlement discussions, and proceedings

         before the Court, but the FCR’s intervention is necessary to ensure that Future Claimants’ rights

         and interests are fully protected.




         3
          The Official Committee of Tort Claimants (the “Committee”) has moved to intervene in the Action. See Adv.
         Docket No. 16.
         4
          See Ivy v. Diamond Shamrock Chems. Co. (In re Agent Orange Prod. Liab. Litig.), 996 F.2d 1425, 1435 (2d Cir.
         1993).

01:24335170.1

                                                                3
         Case 1:19-mc-00103-MN
                    Case 19-50115-LSS
                                Document
                                      Doc4-13
                                           25 Filed
                                               Filed04/18/19
                                                     03/29/19 Page
                                                               Page54
                                                                    ofof
                                                                       2216
                                                                          PageID #: 526




                                                JURISDICTION AND VENUE

                   5.      The Court has jurisdiction to consider this matter pursuant to 28 U.S.C.

         §§ 1334(b) and 157(b)(1). Venue in this Court is proper pursuant to 28 U.S.C. §§ 1408 and

         1409(a).

                                                 FACTUAL BACKGROUND

                A. The Debtors’ Stated Goal for These Cases Is to Establish a Trust That Will Fairly
                   Compensate the Holders of Current and Future Talc Claims.

                   6.      The Debtors commenced these chapter 11 cases on February 13, 2019 (the

         “Petition Date”) with the “primary goal” of confirming a “consensual plan of reorganization

         pursuant to sections 105(a), 524(g), and 1129 of the Bankruptcy Code that channels all of the

         present and future Talc Claims to a trust vested with substantial assets and provides for a

         channeling injunction prohibiting claimants from asserting” Talc Claims against the Debtors or

         their affiliates.5

                   7.      Section 524(g) is a unique provision of the Bankruptcy Code that serves the dual

         purposes of (i) enabling a debtor with significant asbestos liability to restructure and emerge as a

         viable business entity and (ii) providing suitable funding to pay equitably the claims of current

         and future victims of asbestos-related diseases.6 Section 524(g) conditions issuance of a

         channeling injunction on multiple requirements, including certain findings about the debtor’s


         5
          Declaration of Alexandra Picard, Chief Financial Officer of the Debtors in Support of Chapter 11 Petitions and
         First Day Pleadings ¶ 11(the “First Day Declaration”).
         6
           See In re Federal-Mogul Global Inc., 684 F.3d 355, 359 (3d Cir. 2012); see also 11 U.S.C. § 524(g)(2)(B)(ii)(V)
         (providing that there must be “a reasonable assurance that the trust will value, and be in a financial position to pay,
         present claims and future demands that involve similar claims in substantially the same manner.”);
         § 524(g)(4)(B)(ii) (a plan cannot be confirmed unless it is deemed to be “fair and equitable with respect to the
         persons that might subsequently assert [future] demands”); 140 Cong. Rec. H10,765 (Oct. 4, 1994) (stating that the
         “new subsection (g) to section 524 of the Code” was set up to establish equitable mechanisms to resolve “future
         personal injury claims against the debtor based on exposure to asbestos-containing products” and that “the interests
         of future claimants are ill-served if Johns-Manville and other asbestos companies are forced into liquidation and lose
         their ability to generate stock value and profits that can be used to satisfy claims”).

01:24335170.1

                                                                   4
         Case 1:19-mc-00103-MN
                    Case 19-50115-LSS
                                Document
                                      Doc4-13
                                           25 Filed
                                               Filed04/18/19
                                                     03/29/19 Page
                                                               Page65
                                                                    ofof
                                                                       2216
                                                                          PageID #: 527




         liability and adequate protections for claimants, such as a supermajority vote by current

         claimants and appointment of a future claimants’ representative to represent the currently

         unidentifiable victims who may seek compensation for their injuries after a plan of

         reorganization is confirmed.7

                    8.       Indeed, due process, fundamental fairness, and the limits of subject-matter

         jurisdiction mark the outer boundaries of what may be considered a “claim” subject to discharge

         in bankruptcy. Because there is no effective way to notify unknown and not-yet-symptomatic

         victims of their right to participate in bankruptcy proceedings, the claims of these individuals

         cannot be asserted before confirmation of a chapter 11 plan and likely would not be discharged

         through any such plan.8 Thus, without “vigorous and faithful vicarious representation” by the

         FCR,9 a bankruptcy discharge alone will not operate to free the Debtors from their Future

         Claims, nor will it preclude Future Claimants from asserting direct actions against the Debtors

         after the chapter 11 cases have concluded.10

                    9.       Accordingly, under § 524(g), to the extent a debtor is seeking confirmation of a

         plan pursuant to which the court will issue an injunction channeling future claims and demands

         to a trust, a legal representative must be appointed for the purpose of protecting the rights of the

         individuals holding those future claims and demands.11



         7
          Id.; see also 11 U.S.C. § 524(g)(4)(B)(i) (an injunction affecting future claimants may be issued only if “the court
         appoints a legal representative for the purpose of protecting the rights of persons that might subsequently assert
         demands” (emphasis added)).
         8
          See Wright v. Owens Corning, 679 F.3d 101, 107 (3d Cir. 2012) (“Inadequate notice accordingly ‘precludes
         discharge of a claim in bankruptcy.’” (quoting Chemetron Corp. v. Jones, 72 F.3d 341, 346 (3d Cir. 1995))).
         9
             Diamond Shamrock Chems., 996 F.2d at 1435.
         10
           See 11 U.S.C. § 1141(d); 11 U.S.C. § 524(e); see also Hall v. Nat’l Gypsum Co., 105 F.3d 225, 229 (5th Cir.
         1997); Houston v. Edgeworth (In re Edgeworth), 993 F.2d 51, 53 (5th Cir. 1993).
         11
              See 11 U.S.C. § 524(g)(4)(B)(i).

01:24335170.1

                                                                   5
         Case 1:19-mc-00103-MN
                    Case 19-50115-LSS
                                Document
                                      Doc4-13
                                           25 Filed
                                               Filed04/18/19
                                                     03/29/19 Page
                                                               Page76
                                                                    ofof
                                                                       2216
                                                                          PageID #: 528




                B. The FCR’s Duties Include Assuring That Trust Funding Will Be Sufficient to Fairly
                   Compensate Future Claimants.

                   10.     On February 27, 2019, the Debtors filed a motion seeking entry of an order

         appointing the Proposed FCR as “the legal representative for future talc personal injury

         claimants of the Debtors.”12

                   11.     The benefits of appointing an FCR experienced in asbestos bankruptcies are

         many. The technical details regarding the structure and timing of trust contributions, the scope of

         the channeling injunction, the technicalities of § 524(g), and the trust distribution procedures and

         trust agreement that will govern the trust created pursuant to § 524(g) are largely unique to

         asbestos bankruptcies and thus beyond the ken of even an experienced bankruptcy practitioner.13

         Appointment of an experienced FCR also minimizes the potential for missteps that could prolong

         the reorganization process, delay payments to current claimants, and result in substantially

         increased professional fees and other bankruptcy-related expenses. Finally, appointment of an

         experienced and well-regarded FCR helps establish and preserve an appropriate factual record,

         which helps ensure that the validity of the channeling injunction will not be subject to collateral

         attack.

                   12.     The FCR will be charged with protecting and representing the rights of persons

         that might subsequently assert Future Claims against the Debtors.14 This requires the FCR to


         12
           Debtors’ Motion for Order Appointing James L. Patton, Jr., as Legal Representative for Future Talc Personal
         Injury Claimants, Nunc Pro Tunc to the Petition Date at 1 [Docket No. 100] (the “FCR Appointment Motion”).
         13
           See, e.g., S. Elizabeth Gibson, Fed. Judicial Ctr., Judicial Management of Mass Tort Bankruptcy Cases 67 (2005)
         (“In deciding whom to appoint, judges should look for persons with the training and experience needed to deal
         competently with the tort, bankruptcy, corporate, financial, and constitutional issues that will be involved in
         representing the interests of future claimants.”).
         14
           See, e.g., FCR Appointment Motion ¶ 21 (“To protect the interests of such Future Claimants it is necessary and
         appropriate for the Court to appoint a legal representative to act as their fiduciary.”); id. ¶ 22 (“The appointment of a
         future claimants’ representative is necessary to represent the interests of Future Claimants and ensure that the relief
         sought through a plan of reorganization in this case comports with due process and fairness.”).

01:24335170.1

                                                                    6
         Case 1:19-mc-00103-MN
                    Case 19-50115-LSS
                                Document
                                      Doc4-13
                                           25 Filed
                                               Filed04/18/19
                                                     03/29/19 Page
                                                               Page87
                                                                    ofof
                                                                       2216
                                                                          PageID #: 529




         play a central role in the development and approval of a plan of reorganization, including first-

         hand participation in negotiating the plan and the right to be heard with reference to any motion

         filed.15

                    13.   The FCR’s most important duties are to assure that the protections of the Debtors’

         proposed channeling injunction are afforded only where consistent with the interests of Future

         Claimants and to assure that any claims-resolution trust ultimately proposed in this case is

         adequately funded and appropriately structured to assure that Future Claimants will be treated

         and paid in a manner substantially similar to Current Claimants. The estimated number and value

         of Future Claims in this case makes the holders of such Future Claims one of the most important

         constituencies in this bankruptcy. It is likely that tens of thousands of Future Claimants will

         assert claims for compensation.

                    14.   Accordingly, one of the questions central to these chapter 11 cases is: at what

         level must a trust be funded to compensate Future Claimants appropriately? One of the FCR’s

         primary objectives will be to provide the Court with the information necessary to answer this

         question.

                C. The Debtors’ Insurance Assets Will Provide Significant Funding for the Trust.

                    15.   On March 7, 2019, the Debtors commenced the above-captioned adversary

         proceeding by filing the Debtors’ Complaint for Injunctive and Declaratory Relief [Adv. Docket



         15
           See, e.g., Manville Corp. v. Equity Sec. Holders Comm. (In re Johns-Manville Corp.), 66 B.R. 517, 526–27
         (Bankr. S.D.N.Y. 1986); In re UNR Indus., Inc., 71 B.R. 467, 479 (Bankr. N.D. Ill. 1987) (“[T]he Legal
         Representative is not in fact a committee. Instead, he has been granted the powers and responsibilities of a
         committee.”); In re Keene Corp., 188 B.R. 903, 905 (Bankr. S.D.N.Y. 1995) (denying a co-defendant of the debtor
         leave to file a late claim for contribution or indemnity in the face of opposition by the future claimants’
         representative); Official Comm. of Injury Claimants v. Official Comm. of Unsecured Creditors (In re Eagle Picher
         Indus., Inc.), 169 B.R. 135, 138 (Bankr. S.D. Ohio 1994) (staying discovery sought by the Official Committee of
         Unsecured Creditors in reference to more than 100 proofs of claim filed by asbestos claimants in the face of
         opposition from the futures representative).

01:24335170.1

                                                                 7
         Case 1:19-mc-00103-MN
                    Case 19-50115-LSS
                                Document
                                      Doc4-13
                                           25 Filed
                                               Filed04/18/19
                                                     03/29/19 Page
                                                               Page98
                                                                    ofof
                                                                       2216
                                                                          PageID #: 530




         No. 1] (the “Complaint”).16 The Complaint seeks to stop Defendants’ attempts to access and

         deplete the proceeds of the Insurance Policies, which would have the effect of reducing the

         amounts otherwise available to the Debtors’ creditors, through a trust, to cover talc-related

         claims.

                    16.      The Action is the first of many insurance- and indemnity-related disputes that

         may arise in these Chapter 11 Cases. As the First Day Declaration makes plain, the Debtors have

         significant insurance assets through varied primary and excess insurers, subject to potential

         competing claims from various current and former affiliates.17

                    17.      As explained in more detail in the First Day Declaration, the Debtors have the

         right to seek insurance coverage under (i) four primary liability policies that Zurich American

         Insurance Company (“Zurich”) issued to Luzenac America (a prior owner of the Debtors) from

         May 1997 to May 2001 with total aggregate limits of liability of $20 million and (ii) ten primary

         liability policies that Zurich issued to entities affiliated with Rio Tinto (another prior owner of

         the Debtors) from May 2001 to May 2011 with total aggregate limits of $480 million

         (collectively, the “Zurich Policies”).

                    18.      The Debtors also have the right to seek insurance coverage under four primary

         general liability policies and four umbrella polices issued by XL Insurance America, Inc. (“XL”)

         to Imerys USA and its subsidiaries for the period of January 2011 to January 2015 (collectively,

         the “XL Policies”). The four primary XL Policies had total aggregate limits of $4 million, and

         the four umbrella XL Policies had total aggregate limits of $34 million. It is the Proposed FCR’s




         16
              Capitalized terms not otherwise defined herein have the meanings given to them in the Complaint.
         17
              First Day Declaration ¶¶ 38–45.

01:24335170.1

                                                                    8
        Case 1:19-mc-00103-MN
                    Case 19-50115-LSS
                               DocumentDoc
                                        4-13
                                           25 Filed
                                                Filed
                                                    04/18/19
                                                      03/29/19Page
                                                                Page
                                                                   109ofof22
                                                                           16PageID #: 531




         understanding that, as of the Petition Date, the XL Policies have total remaining limits of

         approximately $37 million.18

                        19.   Based on his prepetition diligence, the Proposed FCR understands that the

         Debtors also have the right to seek the proceeds from various insurance policies issued to

         (i) Standard Oil (Indiana) and (ii) J&J and its subsidiaries. The Standard Oil (Indiana) policies

         and J&J policies had total aggregate limits of approximately $1.2 billion and approximately $2

         billion, respectively, although the remaining and available limits on these policies were unknown

         as of the Petition Date.19

                        20.   Finally, and most significantly here, the Debtors have rights to the proceeds of the

         Insurance Policies that provide coverage for liabilities arising out of the talc business of Cyprus.

         More specifically, the Debtors have the right to seek insurance coverage under (i) four primary

         liability policies issued by The American Insurance Company from May 1961 to October 1964

         and (ii) umbrella and excess policies issued by various insurers from April 1962 to July 1986

         with total aggregate limits of approximately $180 million.20

                        21.   Given the FCR’s fiduciary duty to protect the interests of Future Claimants and to

         assure that trust funding will be sufficient to compensate Future Claimants fairly, it is critical that

         the FCR be permitted to intervene to protect against the potential dissipation of estate assets that

         could otherwise be used to compensate Future Claimants.




         18
              See id. ¶ 40.
         19
              See id. ¶ 41.
         20
              See id.

01:24335170.1

                                                               9
        Case 1:19-mc-00103-MN
                   Case 19-50115-LSS
                               Document
                                     Doc4-13
                                          25 Filed
                                              Filed04/18/19
                                                    03/29/19 Page
                                                              Page1110
                                                                     ofof
                                                                        2216
                                                                           PageID #: 532




                                                   RELIEF REQUESTED21

                 22.      The Proposed FCR respectfully requests that the Court enter an order permitting

         the FCR to intervene as of right in the Action as a plaintiff pursuant to Rule 24(a) of the Federal

         Rules of Civil Procedure (the “Rules”). Alternatively, the Proposed FCR respectfully requests

         that the Court exercise its discretion and enter an order permitting the FCR to intervene in the

         Action pursuant to Rule 24(b)(1)(B). For the convenience of the current parties to the Action,

         and in the interest of being judicious about his participation in the Action, the Proposed FCR

         hereby adopts and incorporates the Debtors’ Complaint by reference with respect to the relief it

         seeks against the Defendants, while reserving all of the FCR’s rights as to any other or further

         relief. As such, the Proposed FCR will not file a pleading stating a claim or defense as would

         otherwise be required under Rule 24(c), unless the Court orders otherwise. In addition, the

         Proposed FCR does not intend to serve duplicative discovery or take other duplicative actions,

         and will coordinate with the other parties to the Action to work within the current schedule.

                                        BASIS FOR THE RELIEF REQUESTED

         I.      The FCR Has an Absolute Right to Intervene in the Action Under Rule 24(a).

                 Under Rule 24(a) of the Federal Rules of Civil Procedure, the FCR has an absolute right

         to intervene in the Action if (i) a federal statue gives him or her an unconditional right to

         intervene or (ii) disposing of the Action would impair or impede the FCR’s ability to protect

         Future Claimants’ interest in the Debtors’ insurance assets and existing parties to the Action




         21
           Prior to filing this Motion, the undersigned counsel to the Proposed FCR contacted counsel to the Debtors, the
         Committee, and the Defendants to obtain their consent with respect to the FCR’s request to intervene in the Action.
         The Debtors and Committee have provided their consent, and the Defendants have informed the Proposed FCR that
         they will decide whether to consent to the FCR’s intervention after reviewing this Motion.

01:24335170.1

                                                                 10
        Case 1:19-mc-00103-MN
                   Case 19-50115-LSS
                               Document
                                     Doc4-13
                                          25 Filed
                                              Filed04/18/19
                                                    03/29/19 Page
                                                              Page1211
                                                                     ofof
                                                                        2216
                                                                           PageID #: 533




         would not adequately represent that interest.22 Permitting the FCR’s intervention is mandatory if

         either prong is met. Here, the FCR easily meets both.

                A. The FCR Has the Right to Intervene in the Action Under Rule 24(a)(1).

                    23.       Rule 24(a)(1) requires that any person must be allowed to intervene if there is a

         federal statute that provides an “unconditional right” for that person to intervene. Here, the FCR

         has an unconditional right to intervene under §§ 105, 524(g), and 1109(b) of the Bankruptcy

         Code.

                    24.       To the extent a debtor is seeking confirmation of a plan pursuant to which the

         court will issue an injunction channeling future claims to a trust, § 524(g) requires a legal

         representative be appointed for the purpose of protecting the rights of future claimants.23 As

         noted above, the Debtors’ “primary goal in filing these Chapter 11 Cases” is to confirm a plan of

         reorganization that relies, in part, on §§ 105 and 524(g) of the Bankruptcy Code to channel Talc

         Claims to a trust.24 Accordingly, the FCR has an unconditional statutory right to intervene on

         behalf of Future Claimants under § 524(g) of the Bankruptcy Code.25

                    25.       The FCR also has an unconditional right to intervene under § 1109(b) of the

         Bankruptcy Code. Section 1109(b) provides, in pertinent part, that a party in interest “may raise

         and may appear and be heard on any issue in a case under this chapter . . . .” The FCR is




         22
              See Fed. R. Civ. P. 24(a).
         23
              See 11 U.S.C. § 524(g)(4)(B)(i).
         24
              First Day Declaration ¶ 11.
         25
           Cf. In re Celotex Corp., 377 B.R. 345, 351 (Bankr. M.D. Fla. 2006) (“[T]he Legal Representative and the TAC
         are charged with the duty of protecting the interests of the present and future Asbestos Personal Injury Claimants. If
         they are not permitted to intervene, therefore, their ability to protect their constituencies’ interests may be impaired
         or impeded, since the disposition of this action will ultimately affect . . . the amount of the funds that are available to
         pay Personal Injury Claims.”).

01:24335170.1

                                                                     11
        Case 1:19-mc-00103-MN
                   Case 19-50115-LSS
                               Document
                                     Doc4-13
                                          25 Filed
                                              Filed04/18/19
                                                    03/29/19 Page
                                                              Page1312
                                                                     ofof
                                                                        2216
                                                                           PageID #: 534




         indisputably a party in interest under § 1109(b).26 The Third Circuit has also made clear that a

         party’s unconditional right to appear and be heard under § 1109(b) extends to adversary

         proceedings such as the Action.27 Indeed, the proposed order appointing the Proposed FCR is

         explicit that the FCR will have “standing under section 1109(b) of the Bankruptcy Code to be

         heard as a party-in-interest in all matters related to the Chapter 11 Cases and shall have such

         powers and duties of a committee, as set forth in section 1103 of the Bankruptcy Code, as are

         appropriate for a Future Claimants’ Representative.”28

                    26.      Accordingly, §§ 524(g) and 1109(b) of the Bankruptcy Code give the FCR an

         “unconditional right” to intervene in the Action under Rule 24(a)(1). This alone is sufficient for

         the Court to grant the Motion.

                B. The FCR Has the Right to Intervene in the Action Under Rule 24(a)(2).

                    27.      Rule 24(a)(2) also entitles the FCR to intervene in the Action as of right.

         According to Third Circuit law, a party seeking to intervene under Rule 24(a)(2) need only show:

         “1) a timely application for leave to intervene, 2) a sufficient interest in the underlying litigation,

         3) a threat that the interest will be impaired or affected by the disposition of the underlying

         action, and 4) that the existing parties to the action do not adequately represent the prospective

         intervenor’s interests.”29 These four factors are easily established here.


         26
           See, e.g., In re Amatex Corp., 755 F.2d 1034, 1042 (3d Cir. 1985) (“Future claimants are undeniably parties in
         interest to these reorganization proceedings pursuant to the broad, flexible definition of that term . . . .” (quoting In
         re Johns-Manville Corp., 36 B.R. 743, 749 (Bankr. S.D.N.Y. 1984), aff’d, In re Johns-Manville Corp., 40 B.R. 219
         (S.D.N.Y. 1984))).
         27
            See In re Marin Motor Oil, Inc., 689 F.2d 445, 451 (3d Cir. 1982) (holding that § 1109(b) gave the creditors’
         committee the unconditional right to participate in an adversary proceeding because “the exact language of section
         1109(b) . . . grants a right to appear and be heard not in ‘a case’ but ‘on any issue in a case’”); see also Phar-Mor,
         Inc. v. Coopers & Lybrand, 22 F.3d 1228, 1240 (3d Cir. 1994) (“[W]e hold that § 1109(b) as interpreted by Marin
         allows creditors’ committees to intervene in non-core, ‘related to’ proceedings pending in a federal district court.”).
         28
              FCR Appointment Motion at Ex. A (emphasis added).
         29
              Liberty Mut. Ins. Co. v. Treesdale, Inc., 419 F.3d 216, 220 (3d Cir. 2005).

01:24335170.1

                                                                     12
        Case 1:19-mc-00103-MN
                   Case 19-50115-LSS
                               Document
                                     Doc4-13
                                          25 Filed
                                              Filed04/18/19
                                                    03/29/19 Page
                                                              Page1413
                                                                     ofof
                                                                        2216
                                                                           PageID #: 535




                    28.     First, the Motion is timely because “proceedings of substance on the merits” have

         not yet occurred and because current parties to the Action would not be prejudiced by the FCR’s

         intervention.30 The FCR is adopting and incorporating the Debtors’ Complaint by reference with

         respect to the relief it seeks against the Defendants, while reserving the FCR’s rights as to any

         other or further relief, and will coordinate with the other parties to the Action to work within the

         current schedule. Thus, intervention by the FCR will not delay or impede the Action. Moreover,

         this Motion is being filed before an order has even been entered appointing the FCR who will

         protect the rights of Future Claimants in connection with the Action. Accordingly, the Motion is

         plainly timely.

                    29.     Second, Future Claimants have a substantial interest in the Action.31 The Debtors’

         stated goal in seeking declaratory and injunctive relief is to stop Defendants’ attempts to access

         and deplete the proceeds of the Insurance Policies.32 Depletion of the Debtors’ insurance

         proceeds would have a material impact on the amounts otherwise available to Future Claimants,

         through a trust, to cover talc-related claims.33 As the statutory fiduciary representative of all

         Future Claimants, the FCR has a direct interest in asserting and protecting the rights of Future

         Claimants.



         30
           Cf. Mountain Top Condo. Ass’n v. Dave Stabbert Master Builder, Inc., 72 F.3d 361, 369–70 (3d Cir. 1995)
         (holding that intervention was timely when “proceedings of substance on the merits” had not yet occurred and
         current parties would not be prejudiced by intervention); Consol. SWINC Estate v. ACE USA, Inc. (In re Stone &
         Webster, Inc.), 380 B.R. 366, 370 (Bankr. D. Del. 2008) (same).
         31
           See Liberty Mut. Ins. Co., 419 F.3d at 220 (holding that “[t]o establish a sufficient interest for intervention,” an
         intervenor must show “‘an interest relating to the property or transaction which is the subject of the action’”
         (quoting Mountain Top Condo., 72 F.3d at 366)).
         32
              See Complaint ¶ 2.
         33
           See, e.g., Complaint ¶ 37 (“[F]ailure to grant the requested injunction would irreparably harm the Debtors’
         reorganization efforts by allowing a third party to utilize property of the Debtors’ estates that would otherwise be
         available to fund a trust in furtherance of the Debtors’ efforts to effectuate a restructuring plan that will provide for
         the fair and equitable treatment of all Talc Claims.”).

01:24335170.1

                                                                     13
        Case 1:19-mc-00103-MN
                   Case 19-50115-LSS
                               Document
                                     Doc4-13
                                          25 Filed
                                              Filed04/18/19
                                                    03/29/19 Page
                                                              Page1514
                                                                     ofof
                                                                        2216
                                                                           PageID #: 536




                    30.      Third, the Future Claimants’ interests may be impaired or otherwise affected by

         the disposition of the Action.34 As noted above, the Court is being called upon to, among other

         things, stop Defendants’ attempts to access and deplete the proceeds of the Insurance Policies.35

         As such, the outcome of the Action will have a material impact on the amounts otherwise

         available to Future Claimants, through a trust, to cover Talc Claims.36 Again, the FCR, as the

         statutory fiduciary representative of all Future Claimants, has a strong interest in presenting

         arguments on the issues raised in the Complaint to protect Future Claimants against a potential

         reduction in the available compensation.

                    31.      Lastly, no existing party adequately represents Future Claimants’ interests in this

         Action. To prevail on this factor, the FCR need only show that the representation of Future

         Claimants’ interests “may be inadequate.”37 Accordingly, the FCR “‘has a minimal burden of

         showing that the existing parties cannot adequately represent its interest.’”38 In Celotex, for

         example, the Bankruptcy Court held that the future claimants’ representative and the trust

         advisory committee comprised of current claimants each met the “minimal burden” to intervene

         in an adversary proceeding that could affect trust assets. As the Celotex court explained, the

         future claimants’ representative and the trust advisory committee “have singular constituencies

         with clear economic interests.”



         34
           See Dev. Fin. Corp. v. Alpha Housing & Health Care, 54 F.3d 156, 162 (3d Cir. 1995) (holding that a party
         seeking intervention must demonstrate that the underlying lawsuit represents a tangible threat to its legally
         protectable interest); see also Rule 24, Advisory Committee Notes, 1966 Amendments (“If an absentee would be
         substantially affected in a practical sense by the determination made in an action, he should . . . be entitled to
         intervene.”).
         35
              See Complaint ¶ 2.
         36
              See, e.g., Complaint ¶ 37.
         37
              Mountain Top, 72 F.3d at 368–69 (internal quotation omitted).
         38
              Celotex, 377 B.R. at 351 (quoting Georgia v. U.S. Army Corps of Eng’rs, 302 F.3d 1242, 1245 (11th Cir. 2002)).

01:24335170.1

                                                                   14
        Case 1:19-mc-00103-MN
                   Case 19-50115-LSS
                               Document
                                     Doc4-13
                                          25 Filed
                                              Filed04/18/19
                                                    03/29/19 Page
                                                              Page1615
                                                                     ofof
                                                                        2216
                                                                           PageID #: 537




                    32.      The Third Circuit has similarly explained that, “future claimants require their own

         spokesperson” because the debtor and the creditors’ committee do not “have interests similar to

         those of future claimants . . . .”39 Indeed, neither the Debtors nor the Committee owe a fiduciary

         duty to Future Claimants. It is only the FCR who can provide the “vigorous and faithful

         vicarious representation” that ameliorates the due-process concerns associated with the unknown

         and asymptomatic individuals whose rights to compensation will be affected by the outcome of

         the Action.40 Without independent representation, Future Claimants risk receiving less favorable

         treatment than Current Claimants in any potential resolution of the Action.41 Indeed, it is the

         unknown Future Claimants who bear the greatest risks in chapter 11 cases such as the Debtors’.

         Once a debtor has redirected its liability to a claims-resolution trust, it is the latecomers who will

         be left with nowhere to turn if trust funding is inadequate.

                    33.      Accordingly, the FCR easily meets the standard for intervention as of right under

         Rule 24(a)(2), and the Motion should therefore be granted.

         II.        Permissive Intervention Is Warranted Under Rule 24(b).

                    34.      Alternatively, the FCR seeks permission to intervene under Rule 24(b)(1)(B),

         which states that “[o]n timely motion, the court may permit anyone to intervene who . . . has a

         claim or defense that shares with the main action a common question of law or fact.”42

         Permissive intervention is warranted, given that the Motion is timely and there is a substantial

         overlap of questions of law and fact between the FCR’s arguments and the Debtors’ likely



         39
              Amatex, 755 F.2d at 1042-43.
         40
              Diamond Shamrock Chems., 996 F.2d at 1435.
         41
           See In re Combustion Eng’g, Inc., 391 F.3d 190, 242 (3d Cir. 2004) (recounting how future claimants received
         “demonstrably unequal” treatment under deal struck before appointment of future claimants’ representative).
         42
              Fed. R. Civ. P. 24(b)(1)(B).

01:24335170.1

                                                                15
        Case 1:19-mc-00103-MN
                   Case 19-50115-LSS
                               Document
                                     Doc4-13
                                          25 Filed
                                              Filed04/18/19
                                                    03/29/19 Page
                                                              Page1716
                                                                     ofof
                                                                        2216
                                                                           PageID #: 538




         arguments in this Action. Moreover, as noted above, permitting the FCR to intervene will not

         unduly delay or prejudice the adjudication of the existing parties’ rights.43

                                                         CONCLUSION

                  For the reasons set forth above, the Proposed FCR respectfully requests that the Court

         grant the Motion and enter the proposed order, annexed hereto as Exhibit A, approving the

         intervention of the FCR as a plaintiff in the Action pursuant to Rule 24(a) or, alternatively, Rule

         24(b)(1)(B).

        Dated: March 29, 2019                         YOUNG CONAWAY STARGATT & TAYLOR, LLP

                                                       /s/ Sharon M. Zieg
                                                      Robert S. Brady (No. 2847)
                                                      Edwin J. Harron (No. 3396)
                                                      Sharon M. Zieg (No. 4196)
                                                      Rodney Square
                                                      1000 North King Street
                                                      Wilmington, Delaware 19801
                                                      Telephone: (302) 571-6600
                                                      Facsimile: (302) 571-1253
                                                      Email: rbrady@ycst.com
                                                      Email: eharron@ycst.com
                                                      Email: szieg@ycst.com
                                                      Ema
                                                      Proposed Counsel to the Proposed FCR




         43
           See Rule 24(b)(3) (“In exercising its discretion, the court must consider whether the intervention will unduly delay
         or prejudice the adjudication of the original parties’ rights.”).

01:24335170.1

                                                                  16
        Case 1:19-mc-00103-MN
                   Case 19-50115-LSS
                               Document
                                      Doc
                                        4-13
                                           25-1Filed
                                                   Filed
                                                     04/18/19
                                                         03/29/19
                                                                Page
                                                                   Page
                                                                     18 of1 22
                                                                            of 3PageID #: 539




                                              Exhibit A

                                           Proposed Order




01:24335170.1
        Case 1:19-mc-00103-MN
                   Case 19-50115-LSS
                               Document
                                      Doc
                                        4-13
                                           25-1Filed
                                                   Filed
                                                     04/18/19
                                                         03/29/19
                                                                Page
                                                                   Page
                                                                     19 of2 22
                                                                            of 3PageID #: 540




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE


         In re:                                                          Chapter 11


         IMERYS TALC AMERICA, INC., et al.,1                             Case No. 19-10289 (LSS)


                           Debtors.                                      (Jointly Administered)


         IMERYS TALC AMERICA, INC. IMERYS
         TALC VERMONT, INC. and IMERYS TALC
         CANADA, INC.,
                                                                         Adv. Pro. No. 19-50115 (LSS)

                           Plaintiffs,


                           v.


         CYPRUS AMAX MINERALS COMPANY
         and CYPRUS MINES CORPORATION,


                           Defendants.


                         ORDER GRANTING THE PROPOSED FUTURE CLAIMANTS’
                             REPRESENTATIVE’S MOTION TO INTERVENE

                  Upon consideration of the motion (the “Motion”) of James L. Patton, Jr., the proposed

         legal representative (the “Proposed FCR”) for future talc personal-injury claimants against the

         Debtors (“Future Claimants”), in his own right or on behalf of such other person as the Court

         may ultimately appoint as the representative for Future Claimants in these chapter 11 cases (as

         appointed, the “FCR”), to intervene as a plaintiff in the above-captioned action (the “Action”);


         1
          The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
         Imerys Talc America, Inc. (6358), Imerys Talc Vermont, Inc. (9050), and Imerys Talc Canada Inc. (6748). The
         Debtors’ address is 100 Mansell Court East, Suite 300, Roswell, Georgia 30076.

01:24335170.1
        Case 1:19-mc-00103-MN
                   Case 19-50115-LSS
                               Document
                                      Doc
                                        4-13
                                           25-1Filed
                                                   Filed
                                                     04/18/19
                                                         03/29/19
                                                                Page
                                                                   Page
                                                                     20 of3 22
                                                                            of 3PageID #: 541




         and appropriate notice having been provided to all parties in interest; and for good cause

         appearing therefor;

                IT IS HEREBY ORDERED THAT:

                1.      The Motion is granted.

                2.      The FCR is permitted to intervene as a plaintiff in the Action.

                3.      This Court shall retain jurisdiction to hear and determine all matters arising from

         or related to the implementation of this order.

         Dated: __________________, 2019               ____________________________________
         Wilmington, Delaware                          LAURIE SELBER SILVERSTEIN
                                                       UNITED STATES BANKRUPTCY JUDGE




01:24335170.1

                                                           2
        Case 1:19-mc-00103-MN
                   Case 19-50115-LSS
                               Document
                                      Doc
                                        4-13
                                           25-2Filed
                                                   Filed
                                                     04/18/19
                                                         03/29/19
                                                                Page
                                                                   Page
                                                                     21 of1 22
                                                                            of 2PageID #: 542



                                       CERTIFICATE OF SERVICE

                The undersigned hereby certifies that on March 29, 2019, the foregoing The Proposed
         Future Claimants’ Representative’s Motion to Intervene was served upon the following in
         the manner indicated below:

           RICHARDS, LAYTON & FINGER, P.A.              LATHAM & WATKINS LLP
           Mark D. Collins, Esq.                        Jeffrey E. Bjork, Esq.
           Michael J. Merchant, Esq.                    Kimberly A. Posin, Esq.
           Marcos A. Ramos, Esq.                        Helena G. Tseregounis, Esq.
           Amanda R. Steele, Esq.                       Amy C. Quartarolo, Esq.
           One Rodney Square                            355 South Grand Avenue, Suite 100
           920 North King Street                        Los Angeles, California 90071-1560
           Wilmington, Delaware 19801                   jeff.bjork@lw.com
           collins@rlf.com                              kim.posin@lw.com
           merchant@rlf.com                             helena.tseregounis@lw.com
           ramos@rlf.com                                amy.quartarolo@lw.com
           steele@rlf.com                               Electronic Mail and First Class Mail
           Electronic Mail and Hand Delivery

           LATHAM & WATKINS LLP                         LATHAM & WATKINS LLP
           Richard A. Levy, Esq.                        George A. Davis, Esq.
           330 North Wabash Avenue, Suite 2800          Keith A. Simon, Esq.
           Chicago, Illinois 60611                      885 Third Avenue
           richard.levy@lw.com                          New York, New York 10022
           Electronic Mail and First Class Mail         george.davis@lw.com
                                                        keith.simon@lw.com
                                                        Electronic Mail and First Class Mail

           NEAL, GERBER & EISENBERG LLP                 MORRIS NICHOLS ARSHT &
           Angela R. Elbert, Esq.                       TUNNELL LLP
           Jason A. Frye, Esq.                          Robert J. Dehney, Esq.
           Two North LaSalle Street, Suite 1700         Gregory Werkheiser, Esq.
           Chicago, Illinois 60602-3801                 Matthew O. Talmo, Esq.
           aelbert@nge.com                              1201 North Market Street
           jfrye@nge.com                                P.O. Box 1347
           Electronic Mail and First Class Mail         Wilmington, Delaware 19899-1347
                                                        rdehney@MNAT.com
                                                        gwerkheiser@MNAT.com
                                                        mtalmo@MNAT.com
                                                        Electronic Mail and Hand Delivery




01:24333998.1
        Case 1:19-mc-00103-MN
                   Case 19-50115-LSS
                               Document
                                      Doc
                                        4-13
                                           25-2Filed
                                                   Filed
                                                     04/18/19
                                                         03/29/19
                                                                Page
                                                                   Page
                                                                     22 of2 22
                                                                            of 2PageID #: 543



           Paul E. Heath, Esq.                          Natalie D. Ramsey, Esq.
           Katherine Drell Grissel, Esq.                Mark A. Fink, Esq.
           VINSON & ELKINS LLP                          Davis Lee Wright, Esq.
           Trammell Crow Center                         ROBINSON & COLE LLP
           2001 Ross Avenue, Suite 3900                 1000 N. West Street, Suite 1200
           Dallas, Texas 75201-2975                     Wilmington, Delaware 19801
           pheath@velaw.com                             nramsey@rc.com
           kgrissel@velaw.com                           mfink@rc.com
           Electronic Mail and First Class Mail         dwright@rc.com
                                                        lkrepto@rc.com
                                                        Electronic Mail and Hand Delivery

           Michael R. Enright, Esq.                     Rachel C. Strickland, Esq.
           Patrick M. Birney, Esq.                      Jeffrey B. Korn, Esq.
           Christopher J. Hug, Esq.                     Daniel I. Forman, Esq.
           280 Trumbull Street                          Jonathan D. Waisnor, Esq.
           Hartford, Connecticut 06103                  WILLKIE FARR & GALLAGHER LLP
           menright@rc.com                              787 Seventh Avenue
           pbirney@rc.com                               New York, New York 10019
           Electronic Mail and First Class Mail         rstrickland@willkie.com
                                                        jkorn@willkie.com
                                                        dforman@willkie.com
                                                        jwaisnor@willkie.com
                                                        Electronic Mail and First Class Mail




        Dated: March 29, 2019                YOUNG CONAWAY STARGATT & TAYLOR, LLP

                                              /s/ Sharon M. Zieg
                                             Robert S. Brady (No. 2847)
                                             Edwin J. Harron (No. 3396)
                                             Sharon M. Zieg (No. 4196)
                                             Sara Beth A.R. Kohut (No. 4137)
                                             Rodney Square
                                             1000 North King Street
                                             Wilmington, Delaware 19801
                                             Telephone: (302) 571-6600
                                             Facsimile: (302) 571-1253
                                             Email: rbrady@ycst.com
                                             Email: eharron@ycst.com
                                             Email: szieg@ycst.com
                                             Email: skohut@ycst.com

                                             Proposed Counsel to the Proposed FCR

01:24333998.1
